Exhibit 10.14

VW/RS

 

 

18 April 2017

PRIVATE & CONFIDENTIAL

Jack Swaysland

68 Cardinal Avenue

Kingston-Upon-Thames

Surrey

KT2 5SB

Dear Jack,

This letter (the Agreement) confirms your terms of your contract of employment
with Papa John’s (GB) Limited (the Company).  Your position and job title is
Senior Vice President of International.  Your employment under the terms of this
Agreement commenced on 1  April 2017, however the start of your continuous
employment with the Company is 20 November 2006.

1.    Base Salary:

1.1          You will be paid a base salary of £232,181 per year.  Your base
salary will be payable by equal monthly instalments by bank giro credit direct
to your bank less such deductions as the Company may be required by law to make.

2.    Bonus:

2.1          You will be eligible to participate in such bonus scheme or schemes
on such terms (including any performance targets or criteria) as the Company may
determine from time to time.  We confirm your participation in the arrangements
for a bonus in respect of the year 2017, with the opportunity for you to be paid
up to 65% of the basic salary earned during the relevant period.

2.2          All bonus schemes operated by the Company are entirely
discretionary and non-contractual in nature and are not incorporated by
reference in this letter.  Bonus payments are non-pensionable and are subject to
tax and NI deductions.  The Company may, at the Company’s sole discretion,
supplement the bonus paid for extraordinary services rendered, as may be
appropriate from time to time.

2.3          Without prejudice to the generality of 2.2, participation in a
Company bonus scheme in any year will not confer any right to participate in any
bonus scheme, or to payments under a scheme, in the following year or any
subsequent years, nor will it confer a right to any specific rate of bonus.  Any
payments under a Company bonus scheme are conditional upon such terms,
conditions and performance criteria as the Company may determine from time to
time.  You agree that no payment will be made or due under any bonus scheme if
on the payment date you have given, or have been given, notice of termination of
employment or are no longer employed by the Company.







--------------------------------------------------------------------------------

 



3.    Hours of Work:

3.1          Your normal hours of work are from 9.00am to 5.30pm Monday to
Friday together with such additional hours as may be necessary for the proper
performance of your duties.  You agree that the nature of your position is such
that your working time cannot be measured, and that accordingly your position
falls within the scope of regulation 20 of the Working Time Regulations 1998.

4.    Duties:

4.1          You will carry out such duties and functions, exercise such powers
and comply with such instructions in connection with the business of the Company
and the Papa John’s Group which are consistent with your position as the Company
may direct from time to time.  Except when prevented by illness, accident or
holiday as provided below you will devote the whole of your time and all of your
attention and skill to the affairs of the Company and where appropriate any
company in the Papa John’s Group and use your best endeavours to promote
its/their interests.

4.2          You will if and so long as may be required by the Company carry out
duties for and/or act as a director, officer or employee of any other company in
the Papa John’s Group.  The duties attendant on any such appointment will be
carried out by you as if they were duties to be performed by you on behalf of
the Company.

4.3          You will at all times promptly give to the Company (in writing if
requested) all information, explanations and assistance that the Company may
require in connection with the business or affairs of the Company and any other
company in the Papa John’s Group and your employment with the Company.

4.4          Except with the written consent of the Company (such consent not to
be unreasonably withheld) you will not during your employment with the Company
be directly or indirectly engaged, concerned or interested whether as principal,
servant or agent (on your own behalf or on behalf of or in association with any
other person) in any other trade, business or occupation other than the business
of the Company or any company in the Papa John’s Group.  This clause will not
prevent you from being interested for investment purposes only as a member,
debenture holder or beneficial owner of any stock, shares or debentures which
are listed or dealt in on a recognised investment exchange and which do not
represent more than four per cent of the total share or loan capital from time
to time in issue in such company.

5.    Place of Work:

5.1          You will be required to travel and work widely within the United
Kingdom, and possibly abroad, in the course of your duties.  The Company is
based at 11 Northfield Drive, Northfield, Milton Keynes, Buckinghamshire, MK15
0DQ, or at such other place or places as the Company may reasonably decide.

6.    Benefits:

6.1          Pension

You are entitled to become a member of a Company pension scheme, subject to
satisfying certain eligibility criteria and subject to the rules of the scheme
as amended from time to time.  Full details are available upon request from the
Finance Director.







--------------------------------------------------------------------------------

 



6.2          Expenses

You will be reimbursed all out of pocket expenses reasonably and properly
incurred by you in the performance of your duties on hotel, travelling,
entertainment and other similar items provided that you comply with the
Company’s requirements relating to expenses, as amended from time to time, and
produce to the Company such evidence of expenditure as it may require.

6.3          Car

In addition, as your job may require that you drive a motor vehicle to properly
undertake your duties, it is a condition of your employment that you hold, and
continue to hold, a current driving licence. In the event that you lose your
driving licence for any reason whatsoever, the Company reserves the right to
terminate your employment. The Company may require you to produce your driving
licence at any time.

In the event you are required to use your private car on company business you
agree to comply with the terms in the Travel & Expense Policy.

6.4          Life Insurance

You are eligible to participate in the Company’s life assurance scheme and
obtain life insurance cover which would pay a sum equal to four times your basic
salary.  Your participation is subject to the terms of the scheme and the rules
of the relevant insurance provider, as amended from time to time, and to the
premium being at a rate which the Company considers reasonable. Details are
available on request.

The Company in its sole and absolute discretion reserves the right to
discontinue, vary or amend the scheme (including the level of cover) at any time
on providing you with reasonable notice and without any obligation to pay you
compensation in lieu of such benefits.

6.5          Health Insurance

You, together with your spouse or civil partner and any dependent children under
the age of 18, will be entitled to participate at the Company’s expense in the
Company’s private medical insurance plan subject to the rules of the plan from
time to time and subject to your eligibility to participate in or benefit from
such plan pursuant to its rules.  Details and additional benefit information are
available on request.

The Company in its sole and absolute discretion reserves the right to
discontinue, vary or amend the scheme (including the level of cover) at any time
on providing you with reasonable notice and without any obligation to pay you
compensation in lieu of such benefits.

7.    Vacation

In a complete holiday year you are entitled to 33 days holiday with pay each
holiday year. This figure comprises of 25 days basic holiday, plus 8 days for
public holidays. Should the public holidays increase or decrease, then this
allowance will alter accordingly. Bank holidays are treated as normal working
days. At the start and end of your employment, you will be entitled to paid
holiday pro rata to the number of complete calendar months worked by you in







--------------------------------------------------------------------------------

 



the relevant calendar year.  The dates of your holiday must be approved
beforehand by your line manager or any such person as the Company may
determine.  Unused holiday entitlement may not be carried forward to the next
year without the written permission of the Regional Vice President, or any such
person as the Company may determine.  Where you have taken more or less than
your holiday entitlement in the year your employment terminates, a proportionate
adjustment will be made by way of addition to or deduction from (as appropriate)
your final pay calculated on a pro-rata basis.

8.    Sickness or Injury Benefit

8.1          If you are absent from your duties as a result of illness or
injury, you will notify your line manager, or any such person the Company may
determine, as soon as possible and complete any self – certification forms which
are required by the Company.  If the incapacity continues for a period of seven
days or more, you will produce to the Company a medical certificate to cover the
duration of such absence.

8.2          Subject to your compliance with the Company’s notification and
certification requirements, if you are absent from your duties as a result of
illness or injury, you shall continue to receive your full salary and
contractual benefits during any period of absence for up to an aggregate of 13
weeks in any 52 week period (such payment shall be inclusive of any statutory
sick pay due in accordance with applicable legislation in force at the time of
absence), and for any such absence thereafter you will be entitled only to
payment of such Statutory Sick Pay as may be required by law.

8.3          If you are absent from work because of any injury or condition
(physical or mental and whether or not sustained in the course of your duties)
caused wholly or partly by an act or omission of any third party (other than the
Company or any company in the Papa John’s Group) and recover damages or
compensation from such party, you will repay to the Company a sum equivalent to
the amount (if any) of any such damages or compensation which relates to any
period of absence during which you received salary from the Company pursuant to
any sick pay policy provided that the amount payable by you hereunder shall not
exceed the amount of any sick pay received by you from the Company for the said
period.

8.4          Whether or not you are absent by reason of sickness, injury or
other incapacity you will at the request of the Company agree to have a medical
examination performed by a doctor appointed and paid for by the Company and you
hereby authorise the Company to have unconditional access to any report or
reports (including copies) produced as a result of such examination as the
Company may from time to time require and entitlement to salary pursuant to any
sick pay policy will be conditional upon you complying with the terms of this
clause 8.4.

8.5          The provisions of this clause will not prejudice or limit in any
way the Company’s right to terminate your employment pursuant to the terms of
this Agreement.

8.6          For the avoidance of doubt, you are not entitled to receive any
benefits under any permanent health insurance scheme.







--------------------------------------------------------------------------------

 



9.    Collective Agreements:

 

9.1          There are no collective agreements which directly affect the terms
and conditions of your employment.

10.   Company Rules, Policies and Procedures:

10.1        You must comply with the Company rules, policies and procedures
which apply to you.  The Company reserves the right to change such rules,
policies and procedures and to withdraw them at its discretion.  If there is any
conflict between the Company’s rules, policies and procedures and this
Agreement, it is the terms set out in this Agreement which apply to your
employment.  Breach of any of the applicable rules, policies or procedures may
result in disciplinary action.

10.2        The Company reserves the right to search any employee and any
vehicle, clothing or other property belonging to the employee at any time.  It
is a condition of your employment that you co-operate fully with any such
search.

10.3        The Company reserves the right to require any employee to be
medically examined at the Company’s expense.  It is a condition of your
employment that you co-operate fully with any such medical examination.

11.   Confidentiality:

11.1        You will have access to confidential information in the course of
your employment about the affairs of the Company, its customers and suppliers
and franchise owners.  While employed by the Company and after the termination
of your employment, regardless of the reason for the termination, you agree that
you shall not use, disseminate, disclose or publish, directly or indirectly, any
such confidential information except as is required to perform your obligations
under this Agreement.

11.2        The above restrictions shall not apply to:

11.2.1              any use or disclosure authorised by the Company or required
by law; or

11.2.2              any information which is already in, or comes into, the
public domain other than through your unauthorised disclosure; or

11.2.3              prevent you from making a protected disclosure within the
meaning of section 43A of the Employment Rights Act 1996.

12.   Post-Termination Restrictions:

12.1        In order to protect the confidential information, trade secrets and
business connections of the Papa John’s Group to which you have access as a
result of your employment, you covenant with the Company (for itself and as
trustee and agent for each company in the Papa John’s Group) that you shall not:

12.1.1              for 6 months after the Termination Date in the course of any
business concern which is in competition with any Restricted Business, offer to
employ or engage or otherwise endeavour to entice away from the Papa John’s
Group any Restricted Person; or







--------------------------------------------------------------------------------

 



12.1.2              for 12 months after the Termination Date, be involved in any
Capacity with any business concern (including, but not limited to,
those  branded Domino’s Pizza, Pizza Hut and Little Caesars) which is (or
intends to be) in competition with any Restricted Business within any Restricted
Territory; or

12.1.3              at any time after the Termination Date, represent yourself
as connected with the Company or the Papa John’s Group in any Capacity.

12.2        None of the restrictions in clause 12.1 shall prevent you from being
engaged or concerned in any business concern, provided that your duties or work
shall relate solely to services or activities of a kind with which you were not
concerned to a material extent in the 6 months prior to the Termination Date.

12.3        The restrictions imposed on you by this clause 12 apply to you
acting:

12.3.1               directly or indirectly; and

12.3.2               on his own behalf or on behalf of, or in conjunction with,
any firm, company or person.

12.4        The periods for which the restrictions in clause 12.1 apply shall be
reduced by any period that the Employee spends on Garden Leave immediately prior
to the Termination Date.

12.5        If you receive an offer to be involved in a business concern in any
Capacity during the term of this Agreement, or prior to the expiry of the last
of the covenants in this clause 12, you shall give the person making the offer a
copy of this clause 12.

12.6        You have entered into the restrictions in this clause 12 having been
separately legally advised.

12.7        Each of the restrictions in this clause 12 is intended to be
separate and severable. If any of the restrictions shall be held to be void but
would be valid if part of their wording were deleted, such restriction shall
apply with such deletion as may be necessary to make it valid or effective.

12.8        You will, at the request and expense of the Company, enter into a
separate agreement with any company of the Papa John’s Group in which you agree
to be bound by restrictions corresponding to those restrictions in this clause
12 (or such of those restrictions as may be appropriate) in relation to that
company.

12.9         In this Agreement:

12.9.1              “Capacity” means agent, consultant, director, employee,
owner, partner, shareholder or in any other capacity provided that you may hold
an investment by way of shares or other securities of not more than 5% of the
total issued share capital of any company (whether or not it is listed or dealt
in on a recognised stock exchange);

12.9.2              “Papa John’s Group” means the Company, any holding company
from time to time of the Company or any subsidiary or associated company from
time to time of the Company or of any such holding







--------------------------------------------------------------------------------

 



company (for which purpose “holding company” and “subsidiary” have the meanings
ascribed to them by Section 736 of the Companies Act 1985 as amended by the
Companies Act 1989 and “associated company” means any company which any such
holding company or subsidiary holds or controls more than 20 per cent of the
equity share capital);

12.9.3              “Restricted Business” means the business of selling pizza on
a delivery or carry-out basis.

12.9.4              “Restricted Person” means anyone employed or engaged by the
Papa John’s Group at [manager] level or above and with whom you dealt in the 6
months prior to the Termination Date in the course of your employment;

12.9.5              “Restricted Territory” means any site in the United Kingdom
within a 10-mile radius of either (i) a Delivery Unit operated by the Company or
a franchisee of the Company or (ii) a territory which at the Termination Date
has been allocated to for the development of a Delivery Unit by the Company or a
franchisee of the Company; and

12.9.6              “Termination Date” means the date of termination of your
employment with the Company howsoever caused (including, without limitation,
termination by the Company in repudiatory breach of contract).

13.   Termination:

13.1        Your employment with the Company may be terminated by you or the
Company giving the other 9 months’ written notice to expire at any time.  You
must deliver such notice to your line manager or any such person as the Company
may determine.

13.2        Following service of notice to terminate your employment by either
party, or if you purport to terminate your employment in breach of contract, the
Company may by written notice place you on Garden Leave for the whole or part of
the remainder of your employment. Any untaken holiday entitlement accrued or
likely to accrue up to the end of your employment must be taken during the
Garden Leave period to the extent there are sufficient days of employment
remaining.  You agree to notify the Company of any day or days during the
exclusion period when you will be unavailable due to holiday and will agree
convenient holiday dates in advance.  You will continue to be bound by the terms
of this Agreement during Garden Leave and will continue to be paid basic salary
and be entitled to other benefits in accordance with the terms of this
Agreement.  The Company shall not be bound to provide you with any work during
Garden Leave and may exclude you from Company premises and require you not to
communicate with such of its employees and business contacts as it may
determine.

13.3        The Company reserves the right to terminate employment without
notice in cases of gross misconduct.  Further details and examples are contained
in the Company Handbook.

13.4        In addition, as your job requires that you drive a motor vehicle to
properly undertake your duties, it is a condition of your employment that you
hold, and







--------------------------------------------------------------------------------

 



continue to hold, a current driving licence.  In the event that you lose your
driving licence for any reason whatsoever, the Company reserves the right to
terminate your employment.

14     Deductions:

14.1        By signing this Agreement you agree that the Company may deduct from
your pay (which includes holiday pay, sick pay, bonus and pay in lieu of notice)
any amounts which you owe to the Company or any other company in the Papa John’s
Group.

14.2        By signing this Agreement you agree that the Company may deduct from
any bonus or any other pay due to you from the Company or any other company in
the Papa John’s Group any amounts required in order to fulfil your obligations
pursuant to any stock ownership guidelines specified by the Papa John’s
Compensation Committee from time to time and the Company shall apply such
deducted sums in accordance with the procedure set down in those guidelines from
time to time.

15     Disciplinary and Grievance Procedures:

15.1        You are subject to the Company's disciplinary and grievance
procedures, copies of which are available upon request from the Finance
Director. These procedures do not form part of your contract of employment.

15.2        The Company may at any time suspend you for a period of up to 2
weeks during any period in which the Company is carrying out a disciplinary
investigation into any alleged acts or defaults connected with your employment.
During any period of suspension you shall continue to receive your salary and
contractual benefits.

16     Retirement Age:

16.1        The Company is currently reviewing its policies on compulsory
retirement.  You agree to be bound by such retirement age as it may decide for
your position.

17     Directorship:

17.1        The Company is not obliged to ensure that you are appointed or
remain a director of any company in the Papa John’s Group within the meaning of
section 741 of the Companies Act 1985 (as amended) and the removal of you from
any board in accordance with the company’s Articles of Association or if
required by law or otherwise will not be a breach of this Agreement by the
Company (or any company in the Papa John’s Group) nor terminate your employment
hereunder.

17.2        You will on termination of your employment for any reason and/or on
commencement of any period of Garden Leave give written notice resigning
immediately without claim for compensation (but without prejudice to any claim
you may have for damages for breach of this Agreement) as a director of the
Company and any company in the Papa John’s Group of which you are a director.

17.3         If notice pursuant to clause 17.2 is not received by the relevant
company within 7 days of a request by the Company, the Company is irrevocably
authorised to







--------------------------------------------------------------------------------

 



appoint a person to execute any documents and to do everything necessary to
effect such resignation or resignations on your behalf.

18     Company property:

18.1        On request and in any event on termination of your employment for
any reason you are required to return to the Company all company property
including company credit or charge cards, your security pass, all keys, computer
hard and software including discs and all documents in whatever form (including
notes and minutes of meetings, customer lists, diaries and address books,
computer printouts, plans, projections) together with all copies (irrespective
of by whom and in what circumstances such copies were made) which are in your
possession or under your control.

19     Data protection:

19.1        For the purposes of the Data Protection Act 1998 (as amended), you
give your consent to the Company and any other Company in the Papa John’s Group
processing personal data provided by you for all purposes relating to the
performance of your employment including but not limited to:

19.1.1              administering and maintaining personal records;

19.1.2              paying and reviewing salary and other remuneration and
benefits;

19.1.3              providing and administering benefits (including, if
relevant, pension, life assurance, permanent health insurance and medical
insurance); undertaking performance appraisals and reviews;

19.1.4              maintaining sickness, holiday and other absence records;

19.1.5              equal opportunities matters including the operation of an
equal opportunities policy;

19.1.6              taking decisions about your fitness for work;

19.1.7              carrying out performance appraisals and development reviews;

19.1.8              providing references and information to future employers;

19.1.9              providing information to governmental and quasi-governmental
bodies for social security and other purposes, the HM Revenue & Customs and the
Contributions Agency;

19.1.10            recording the commission or alleged commission of any
offence;

19.1.11            providing information to future purchasers of the Company or
and companies in the Papa John’s Group or of the business(es) in which you work;
and

19.1.12            transferring information concerning you to a country or
territory outside the EEA.







--------------------------------------------------------------------------------

 



20     Miscellaneous:

20.1        This Agreement replaces all previous agreements between you and the
Company or any other company in the Papa John's Group relating to your
employment.

20.2        This Agreement and your employment shall be governed by and
interpreted in accordance with the law of England and Wales.  Subject to clause,
each party irrevocably agrees to submit to the exclusive jurisdiction of the
courts and tribunals of England and Wales over any claim or matter arising under
or in connection with this Agreement.

Yours sincerely

 

 

 

 

 

Valerie Wookey - UK HR Manager

For and on behalf of Papa John’s (GB) Limited

 

 

I understand and agree to the terms and conditions of my employment as set out
above and I consent to your processing personal data (including sensitive data)
as set out in clause 19.

 

 

 

 

/s/Jack Swaysland

 

 

 

 

 

Jack Swaysland

 

 

 

 

 

 

DATE

  April 18, 2017

 

 



--------------------------------------------------------------------------------